[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
Defendant moves for summary judgment by motion dated June 5, 1995.
The court denies the motion.
The court finds that there are issues of fact that are to be resolved at a trial.
A primary issue is the authority of, and the extend [extent] of that authority, which George Recck had as a general partner in GJL-A Associates. Further, if he had authority to request withdrawals against the account of GJL-A Associates, did this authority extend to requesting the defendant to place the sums withdrawn with another entity — that is, another partnership of the plaintiffs in GJL-A.
These are material issues that need to be addressed in the disposition of this action.
Therefore, the Defendant's Motion for Summary Judgment is denied.
JULIUS J. KREMSKI STATE TRIAL REFEREE